In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-08-00059-CR
______________________________


DAVID CHARLES FITTS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 114th Judicial District Court
 Smith County, Texas
Trial Court No. 114-2295-07





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

	David Charles Fitts appeals from his conviction for the offense of aggravated assault with
a deadly weapon. (1)  He was sentenced to twenty years' imprisonment and a fine of $10,000.00.
	Fitts' notice of appeal was filed March 19, 2008, and the clerk's record was filed March 31,
2008.  The reporter's record was due June 19, 2008, and has not been filed.  Fitts is not indigent. 
Therefore, he is responsible for paying for, or making arrangements to pay for, preparation of the
appellate record.  See Tex. R. App. P. 35.3(a), (b). 
	On July 18, 2008, we mailed a letter to Fitts' retained counsel, stating that, if we did not
receive information showing that Fitts was making a substantial and tangible effort to prosecute the
appeal by showing either a reasonable attempt to obtain a reporter's record or by filing a brief based
solely on the clerk's record within ten days of the letter, we would dismiss the appeal for want of
prosecution.  Fitts has not contacted this Court.  We have also contacted the court reporter and have
been informed that Fitts has not contacted her.
	Accordingly, we dismiss this appeal for want of prosecution.  See Tex. R. App. P. 42.4;
Rodriguez v. State, 970 S.W.2d 133 (Tex. App.--Amarillo 1998, pet. ref'd).


						Josh R. Morriss, III
						Chief Justice

Date Submitted:	August 14, 2008
Date Decided:		August 15, 2008

Do Not Publish
1. This case has been transferred to this Court as part of the Texas Supreme Court's docket
equalization program.

itted:	October 22, 2002
Date Decided:	October 23, 2002

Do Not Publish